This is an original proceeding in habeas corpus. Petitioner alleges that he is restrained of his liberty by the sheriff of Oklahoma county for delivery to the agent of the state of Texas upon a requisition from the Governor of that state; that such requisition has been honored, and the warrant of the Governor of this state for the delivery of petitioner has been issued and served upon petitioner, who is in custody thereby.
Petitioner alleges that such restraint is illegal; that he is not guilty of any crime in the state of Texas; and that the prosecution in that state is not in good faith. It appears from the petition, the return, and the exhibits that petitioner is charged in Midland county, Tex., with the crime of removing mortgaged property. There are no defects in the requisition or proceedings. It is not denied that petitioner was in the state of Texas at the time of the alleged commission of the offense, or that he removed mortgaged property from that state, but the claim is made that it was removed in good faith. In an extradition proceeding, the guilt or innocence of the defendant of the offense charged in the demanding state is not a question that can be raised by habeas corpus, as is here sought to be done. Ex parte La Vere, 39 Nev. 214, 156 P. 446; Williams et al. v. Robinson, 72 Colo. 484, 212 P. 485; Pierce v. Creecy, etc.,210 U.S. 387, 28 S.Ct. 714, 52 L.Ed. 1113.
The writ is denied.
DAVENPORT and CHAPPELL, JJ., concur. *Page 435